Los fiechos están expresados en.la opinión.'
El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El apelante fué denunciado por acometimiento y agresión con la circunstancia agravante expresada en el No. 5 de la sección 6 de la ley de 10 de marzo de 1904, la’ cual es como sigue: . . ■
. “Sección 6.- — Todo acometimiento o agresión será considerado con circunstancias agravantes en los siguientes casos:
# * # * . ■ # . . * *
“5. Cuando se cometiere por un varón adulto en la persona de una mujer o niño, o por una mujer adulta en la de un niño.”
Esta ley fué copiada de la de-Texas, Lange v. El Pueblo, 24 D. P. R. 854. En ese Estado las palabras “varón adulto” se lia' resuelto significan una persona mayor de veinte y un años. Shenault v. State, 10 Texas Ct. of App. 410; George v. State, 11 Tex. Ct. App. 95; Andrew v. State, 13 Tex. Ct.. App. 344; Davis v. State, 76 S. W. 466, y casos citados. La presunción ordinaria sería de que fiemos adoptado el esta-tuto con la interpretación que le. fian dado las cortes de Texas y, aun más, adult male (varón adulto) ordinariamente signi-fica en inglés una persona mayor de veinte y un años. La prueba-en este caso no demostró que el acusado era mayor de veinte "y uno. El hecho' de que un testigo en'los momentos de ocurrir la agresión protestara contra el que un fiombre le pegara a una mujer, no demuestra que. el acusado fuera mayor de .veinte y uno. Se hizo alguna referencia a niños que lloraban, pero la prueba no-demuestra que fueran, los hijos del apelante, aun si'el'tenerlos; fuera suficiente'paíá demos-trar que una persona es adulta.
El apelante también alega error por fiaberse permitido a *631un testigo declarar acerca de lo que la agredida manifestó al juez municipal. La agredida negó haber dicho al juez que el acusado le había pegado.' Sin haber intentado el. Gobierno demostrar que fuera sorprendido por la declaración de ella, ésta prueba de impugnación fué presentada. Hemos comen-tado inequívocamente esta clase de procedimiento en .el caso de El Pueblo v. Rojas, 16 D. P. R. 251, y, sin embargo, ni él juez de la corte inferior ni las partes en este caso parecen tener conocimiento de ello. E igual pronunciamiento se hizo en el caso de El Pueblo v. Ramírez de Arellano, 25 D. P. R. 263. El Gobierno no debe presentar un testigo, y sin demos-trar sorpresa, traer ante la corte prueba de referencia recri-minándolo bajo el pretexto de que existe contradicción.
Es innecesario hacer mención de los otros errores señala-dos. La sentencia debe ser revocada y el caso devuelto para la celebración de un nuevo juicio.

Revocada la sentencia apelada y ordenada la celebración de nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison. .